Per Curiam. Petitioner Pamela Danice Baxter moves the Arkansas Supreme Court to affirm or adopt the authorization for recertification of her license to practice law made by the Chairman of the State Board of Law Examiners. Baxter surrendered her law license on March 3, 1986, but now has submitted an application for reinstatement of her law license. The Chairman of the State Board of Law Examiners has apparently concluded that she is eligible for readmission under Rule XIII of the Rules Governing Admission to the Bar but that reinstatement is contingent on her taking and passing the required bar examinations.  It is premature for this court to take any action concerning Baxter’s application for reinstatement of her law license until all of the conditions for reinstatement have been satisfied. That is not yet the case, as is evidenced by the fact that the bar examinations remain to be taken. The motion is denied. When the application for reinstatement is complete, a motion to the court will be appropriate.